UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1171


ANA CELI MOLINA-BARAHONA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 17, 2020                                 Decided: December 3, 2020


Before FLOYD and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charlie E. Carrillo, CARRILLO & CARRILLO, LLC, Frederick, Maryland, for Petitioner.
Ethan P. Davis, Acting Assistant Attorney General, Holly M. Smith, Senior Litigation
Counsel, Jesse D. Lorenz, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ana Celi Molina-Barahona, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider.

We have thoroughly reviewed the administrative record and Molina-Barahona’s claims and

conclude that the Board did not abuse its discretion in denying the motion. See 8 C.F.R.

§ 1003.2(a), (b) (2020); Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v.

Gonzales, 435 F.3d 475, 481 (4th Cir. 2006). Accordingly, we deny the petition for review

for the reasons stated by the Board. In re Molina-Barahona (B.I.A. Jan. 16, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED




                                           2